Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,421,670 and over claims 1-10 of U.S. Patent 10,934,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of  patents ‘670 and ‘511, respectfully, commonly recite methods or processes of producing alcoholic beverages comprising humic and fulvic acid, which is inherently black in color, , mixing with purified water and alcohol spirit or other ingredient, and bottling the mixture using sterilization and monitoring and testing conditions of the bottling process. The instant claims are broader than or genus to the more limiting, species claims of patents ‘670 and ‘511.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, in the clause beginning “mixing a humate source”, it is unclear whether the humate source, or only the humic acid and/or fulvic acid are recited as being generally recognized as safe” and each of “predetermined levels of acceptance”, “generally recognized as safe” and “regulatory standards” are each vague and ambiguous, since acceptance of growth levels and recognition of safety and regulatory standards are each somewhat subjective, transient in nature and vary widely depending upon location of where the beverage is produced and consumed; “safe for human consumption” in the “creating” clause is similarly vague and ambiguous.
In each of claims 22 and 23, it is unclear whether the steps of filtering and sterilizing are applied to the humate source or separately applied to humic acid and fulvic acid portions of the source.
	In claim 24, “second ultraviolet light sterilization treatment process” is inconsistent with the terminology “first ultraviolet light sterilization treatment” of claim 23. Also, in claim 24, recitation of the treatment as being “second” is confusing, since claim dependency is on claim 21 which lacks a first UV sterilization treatment or treatment process.
	In claim 25, “the black colored mixed solution ingredients” lacks antecedent basis; it is unclear whether such “ingredients” encompasses the “alcoholic spirit”, “purified water”, and/or humate source or humic and fulvic acid therein introduced in claim 21, or concerns or additionally concerns other materials or liquids.
	in claim 28, recitation of the sterilization treatment process as being “second” is confusing, since claim dependency is on claim 21 which lacks a first UV sterilization treatment or treatment process.
	In claim 29, “is in compliance” (singular) is grammatically confusing, since claim 21 and 29 list a plurality of method steps; also “organic guidelines and standards” is also vague and ambiguous, since such guidelines and standards are somewhat subjective, transient in nature and vary widely depending upon location of where the beverage is produced and consumed.
	For claim 30, it is unclear whether “humic acid and fulvic acid” refer to the same quantity of ingredients as introduced in claim 21 and unclear whether the separating is part of the step of “mixing a humate source…” of claim 21, or may encompass a step performed before of after the mixing step.
	For each of apparatus claims 31-40, it is unclear whether each of the descriptive and narrative method step limitations beginning “wherein” in claims 31 and 36, and throughout dependent claims 32-35 and 37-40 positively recite structural limitations or features of the claimed apparatus, particularly since the various method steps may concern structures for method steps or operations which are performed in diverse locations, rather than together being a part of any one apparatus.
	Further in claim 31, in the clause beginning “mixed with a humate source”, it is unclear whether the humate source, or only the humic acid and/or fulvic acid are recited as being generally recognized as safe” and each of “predetermined levels of acceptance”, “generally recognized as safe”, “regulatory compliant sanitary environment” and “regulatory organic guidelines and standards” are each vague and ambiguous, since acceptance of growth levels and recognition of safety and regulatory standards are each somewhat subjective, transient in nature and vary widely depending upon location of where the beverage is produced and consumed; “safe for human consumption” in the last “wherein” clause is similarly vague and ambiguous.
	In claims 38-40, “within regulatory standards is again vague and ambiguous as being somewhat subjective, transient in nature and vary widely depending upon location of where the beverage is produced and consumed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32-35 and 37-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear whether each of the descriptive and narrative method step limitations throughout dependent claims 32-35 and 37-40 positively recite structural limitations or features of the claimed apparatus, particularly since the various method steps may concern structures for method steps or operations which are performed in diverse locations, rather than together being a part of any one apparatus. Thus, dependent claims 32-35 and 37-40 are deemed to not further limit the apparatus described in independent claims 31 and 36.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
				ALLOWABLE SUBJECT MATTER
Claims 21-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) and Obviousness Double Patenting set forth in this Office action.
	Independent claim 21 would distinguish in view of recitation of the combination of limitations of:  A method for producing a black colored alcoholic beverage, comprising: providing testing and control devices to an alcoholic spirit bottling process for testing and controlling bacterial and microbial growth levels to be within predetermined levels of acceptance safe for human consumption; 
providing an alcoholic spirit to the alcoholic spirit bottling process; mixing purified water with the alcoholic spirit during the bottling process; 
mixing a humate source having humic acid and fulvic acid generally recognized as safe for human consumption based on regulatory standards to the purified water and alcoholic beverage spirit, wherein the humic acid and the fulvic acid are suspended within the purified water after mixing to create a black colored mixed solution;
monitoring conditions of the bottling process using at least one testing device for detecting bacterial and microbial organisms of the black colored mixed solution; 
and creating a bottled black colored alcoholic beverage safe for human consumption from the black colored mixed solution of the bottling process. 
Sherwood et al PGPUBS Document US 2007/0154614 and Moncayo PGPUBS Document US 2015/0329225 each disclose methods and corresponding systems for  comprising sanitizing and otherwise purifying and making potable the water from at least one water source or supply by filtration or reverse osmosis to obtain a purified solution; maintaining at least one separate sanitary facility for mixing a plurality of additives including vitamins, minerals and other beverage enhancements to create a water solution and bottling the solution to prepare bottled beverages, while preventing the occurrence of contamination from bacterial and/or other microbial growth from occurring at various stages in the mixing process and at the conclusion of the bottling process by employing at least one sanitizing device to sanitize the water during the mixing and also at the conclusion of packaging the bottles.
 Sherwood and Moncayo also disclose monitoring the sanitized condition of the bottled beverage products using at least one testing device for detecting bacterial or microbial contamination [0132, 0133, 0146-0147].
Petralia PGPUBS Document US 2012/0213756 and Martin PGPUBS Document US 2016/0095877 teach to prepare a beverage by mixing fulvic acid molecules derived from humus, which may also contain humic acid and other nutrients to potable or drinking water, thus water which has been purified, in combination with other vitamins, anti-oxidants and minerals which are dissolved into the water [0009, 0028-0033, 0056-0058]. 
Blecha et al in view of Carrington et al patent publication WO 2018160702 also teach to produce alcoholic beverages, which are black-colored, by virtue of adding both humic acid and fulvic acid to water, the humic acid added in sufficient quantities to cause the alcoholic beverage to turn black.
Thus the prior art, taken cumulatively, teaches detection and testing of the purified water being added to the other ingredients, detection and testing of the processed alcoholic beverage. 
However, the prior art lacks teaching of monitoring conditions of the bottling process using at least one testing device for detecting bacterial and microbial organisms of the black colored mixed solution, comprising mixed humic acid, fulvic acid and purified water, after the mixing, but previous to the creating of the bottled black-colored alcoholic beverage from the mixed solution.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Patent publication CZ18172 to Blecha et al (Blecha), evidenced by the accompanying Machine Translation of Blecha, in view of Carrington et al patent publication WO 2018160702 (Carrington). 
For independent claims 31 and 36, Blecha discloses: an apparatus comprising a black-colored alcoholic spirt beverage comprising pure (i.e. “purified”) water mixed with a humate source comprising at least humic acid, having health benefits. See the Translation of Blecha including the “Background Art”.
	The claims all differ by requiring the humate source and thus the beverage to also comprise fulvic acid. Carrington teaches processing of an alcoholic beverage comprising various nutrients including each of humic acid and fulvic acid (see “fulvic-humic acids”). See the Abstract, page 2, lines 1-8 regarding ingredients of humic and fulvic acid and see page 20 regarding production of alcoholic beverages comprising the mixed ingredients.
	It would have been obvious to one of ordinary skill in the art of preparing beverages having health benefits to have modified the Blecha beverage by also admixing fulvic acid or a source having fulvic as well as humic acid to the beverage, as taught by Carrington, in order to produce a beverage having a wider range of health benefits. 
	The remainder of claims 31 and 36, as well as dependent claims 32-35 and 37-40 only concern method steps of sanitizing, testing and controlling bacterial growth, mixing of ingredients and bottling as well as filtering and sterilizing by UV treatment, without corresponding, explicit recitation of the apparatus having the alcoholic beverage, comprising filters, structure to provide UV sterilization, testing and control devices or actual structure to effect mixing of ingredients.  Thus all of such limitations are deemed to optionally have little or no patentable weight.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/21/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778